Reade, J.
If, by the terms of the contract, there was-*515anything to he done hy the plaintiff to the tobacco to facilitate its sale, which was not done, it was optional with the defendants whether they would receive it; and refusing to .receive it, they might have had redress against the plaintiff for a breach of the contract. But having received it. with the foil knowledge of its condition, and of all that was wanting, if anything was wanting, of compliance with the contract, the defendants cannot refuse to pay the price agreed on.
The defendants allege that the failure to pay the tax, and the giving a bond therefor, and the removal of the tobacco from the factory without the proper permits, was a fraud upon the government of the United States; and that, therefore, the plaintiff cannot recover. If it was an intentional fraud upon the United Statés, however ungracious it might be in the defendants to allege it, — they being parties to it— we would, as we said in Haight v. Christ, at this Term, gravely consider whether we would enforce the contract. But it is not alleged in the pleadings, and does not appear In fact, that the plaintiff intended to defraud the United States. It is true, that he did not pay the tax to the officer .at the time, but he gave him a good bond therefor, and subsequently paid it. It is true also, that he did not furnish the “ permits” at the time of delivery; but that was because he could not, and he objected to delivering the tobacco until he could do so, but the defendants insisted upon receiving it, and the United States officer sanctioned the delivery, and promised to furnish, and did furnish, the permits.
There may have been some irregularity in this liberal dealing by the Government officer with the plaintiff, but it seems to have been without a fraudulent purpose, and the •defendants can take no advantage from it.
There is no error.
Per Curiam. Judgment affirmed.